Citation Nr: 1001079	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied service connection for a right 
knee disability.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2007.  The 
matter was then remanded by the Board in January 2008 for 
additional development.  That development has been completed, 
and the case is once again before the Board for appellate 
review.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's 
right knee osteoarthritis, status post total knee 
arthroplasty, is aggravated by his service-connected left 
knee disability.


CONCLUSION OF LAW

Right knee osteoarthritis, status post total knee 
arthroplasty, is proximately due to a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

VA treatment records reflect that the Veteran had 
osteoarthritis of the right knee.  He underwent a total knee 
arthroplasty in September 2004.  

The Veteran claims his current right knee disability is the 
result of a right knee injury incurred in service.  He 
contends that he injured his right knee while playing 
football and received treatment in sick bay.  He submitted a 
statement from G.S.M., who was stationed with the Veteran and 
played football with him.  G.S.M. stated that the Veteran 
hurt his right knee towards the end of the season in 1967 and 
was taken to sick bay for treatment.

Alternatively, the Veteran claims that his right knee 
disability is aggravated by his service-connected left knee 
condition.  The Veteran is presently service-connected for 
left knee osteoarthritis, status post total left knee 
replacement, and is assigned a 30 percent disability rating.

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to the right knee.  The 
Veteran underwent an enlistment examination in June 1965, an 
air crew member candidate examination in February 1968, and a 
separation examination in July 1968.  All three examinations 
indicated normal findings, and no right knee abnormalities 
were noted.

The Veteran first reported knee pain in March 1989.  He 
stated that this pain had been present for approximately 2 
years.  X-rays showed a possible calcification into the 
condylar notch.

Private treatment records dated May 2000 included x-rays 
showing significant degeneration in both knees, greater on 
the left than the right.  The Veteran was diagnosed with 
osteoarthritis of both knees with ACL deficiencies.

The Veteran was afforded a VA examination in November 2003.  
The claims file was reviewed by the examiner.  With respect 
to his right knee, the Veteran stated that pain was 0/10 at 
rest, but increased to 5/10 with movement such as walking.  
The Veteran reported that his knee had bothered him ever 
since he sustained an injury to it in 1967 during service.  
He received a Synvisc injection in 2000 which provided no 
relief.  He obtained relief through the application of ice 
and taking non-steroidal anti-inflammatory agents.  He denied 
any flare-ups, but stated that two days after his left knee 
replacement, his right knee swelled up, and was warm, red, 
and quite sore.  He had to put ice on it.  He further stated 
that was able to walk about 1.5 miles at his own pace and go 
up 6 flights of stairs.  He denied any problems with balance 
or falls.  He was able to perform instrumental and basic 
activities of daily living without assistance.  On 
examination, the Veteran's gait was straight, stable, and 
symmetric.  Muscle mass, tone, and strength were symmetric, 
measuring 5/5 in both lower extremities.  There was no 
effusion or tenderness of the right knee.  Flexion was 113 
degrees, with the onset of pain at 112 degrees.  Extension 
was 0 degrees.  The examiner noted increased crepitus in the 
right knee throughout range of motion testing.  McMurray, 
Lachman, and drawer signs testing were all negative in the 
right knee.  No neurologic abnormalities were noted.

The examiner diagnosed degenerative joint disease in the 
right knee.  He further stated that the service-connected 
left knee condition has not directly contributed to the right 
knee condition, but that his recent post-operative state had 
added to his joint disease.  It was clear that the left knee 
condition had aggravated the right knee condition, and that 
the right knee was not directly related to military service.  
This was based on the physical findings noted above, as well 
as the history of right knee swelling subsequent to the 
Veteran's left knee replacement.  The examiner could not 
state whether the aggravation of the right knee condition was 
temporary or permanent.  

The Veteran was afforded an additional VA examination in 
February 2005.  The examiner reviewed the claims file and 
recounted a thorough history of the Veteran's right and left 
knee conditions.  The Veteran stated that both his knees were 
much improved from their preoperative states.  He had no 
sharp pains, but noticed some discomfort with repetitive 
stair climbing during his mail deliveries to apartment 
houses.  His walking tolerance was greatly improved and he 
was no longer taking narcotic pain medications.  He did not 
utilize any walking aids.  His daily leisure activities, such 
as walking, were more enjoyable for him.  On physical 
examination, both knees showed well-healed anterior total 
knee arthroplasty incisions.  There was no palpable effusion, 
redness, or warmth of either knee.  Range of motion for the 
right knee was 95 degrees of flexion and 0 degrees of 
extension, with some discomfort at the end range.  X-ray 
examination showed right knee components to be in good 
alignment with no signs of loosening.

The examiner noted the Veteran's claim of a right knee injury 
in service, which was supported by the statement of a fellow 
serviceman but not recorded in the service treatment records.  
The examiner also stated that there was no direct evidence to 
show that the Veteran developed degenerative joint disease in 
his right knee due to the service-connected left knee 
condition.  The Veteran was diagnosed with ACL deficiencies 
in both knees which could correlate with the calcification in 
the condylar notch of the right knee.  The examiner stated 
that if the Veteran did have a cruciate ligament deficiency 
in the right knee, this could lead to degenerative joint 
disease.  However, the examiner acknowledged this to be 
speculation based on the entries in the claims file.  
Ultimately, the examiner concluded that it was less likely 
than not that the Veteran's right knee condition was directly 
or indirectly caused by the service-connected left knee 
condition.

The Veteran underwent another VA examination in June 2006.  
The claims file was again reviewed.  The examination report 
recounted the previous examinations and opinions.  On 
physical examination, both knees were positive for tenderness 
on palpation of the peripatellar region, as well as mild soft 
tissue crepitus with active flexion and extension.  Range of 
motion for the right knee was 95 degrees of flexion, with the 
onset of pain at 90 degrees.  Extension was 0 degrees.  These 
findings were identical for active, passive, and repetitive 
motion.  The examiner stated that it is less likely than not 
that the Veteran's right knee condition was the result of 
military service as no new information was available for 
review.  It was at least as likely as not caused by or the 
result of the Veteran's occupational history and multiple 
injuries to the knee.

The Veteran was examined by his private physician in May 
2007.  Flexion of the right knee was 90 degrees and extension 
was 0 degrees.  The examiner stated that he could not say 
that the right knee was service-related based on a 
compensation argument that the right knee took an increased 
load while the Veteran was rehabilitating his left knee.  He 
explained to the Veteran that patients with significant 
injuries to one side often do not necessarily develop 
osteoarthritis on the contralateral side.  The physician 
stated that the Veteran had an ACL deficiency diagnosed in 
2000, likely due to an injury to the right side at some 
point.  The physician further stated that if the right knee 
was injured during a service-related activity, then the need 
for a right total knee arthroplasty is service-related.  
However, right knee arthritis due to compensation would not 
be service-related.

The Veteran testified via a videoconference hearing in May 
2007.  With respect to his right knee, he stated that he 
injured it between September and October 1967, while he was 
stationed at a Naval Air Station in Washington Park, 
Maryland.  He stated that a few weeks after injuring his left 
knee, he was participating in physical activity.  He had 
turned to avoid running into another player and his right 
knee folded underneath him.  He was carried off the field and 
sent to sick bay that night.  His leg was wrapped in an Ace 
bandage and he was given Tylenol.  He continued to have 
problems with both knees since that time, more so on the left 
than the right.

A supplemental VA opinion was obtained in February 2008.  
After a review and summary of the previous examinations and 
opinions, the examiner stated that it was at least as likely 
as not that the service-connected left knee contributed to a 
change in gait and stance which increased the arthritic 
changes of the right knee, with mild to moderate functional 
limitations.

The Board finds that service connection on a direct basis is 
not warranted.  Although the Veteran testified that he 
sustained a right knee injury in service, and submitted a lay 
statement from a fellow serviceman to that effect, there was 
no actual documented right knee injury or residuals thereof 
in the Veteran's service treatment records, though a left 
knee injury was noted.  Moreover, although the Veteran 
contends that the injury occurred in 1967, two subsequent 
examinations in 1968 noted to relevant abnormalities with 
respect to the right knee.  The earliest documented complaint 
of right knee pain was in 1989, approximately 20 years after 
service, and those records indicate that the Veteran had 
complained of right knee pain for a period of 2 years.  
Although the Veteran claimed to have sustained a right knee 
injury in service and experienced pain since that time, the 
overall weight of the evidence supports the conclusion that 
chronic residuals of a right knee injury were not incurred in 
service, and that chronic right knee symptomatology did not 
manifest for many years after service.  The May 2007 private 
opinion supported direct service connection only if the 
Veteran sustained a right knee injury in service.  However, 
as discussed above, the weight of the evidence does not 
support that fact.  The November 2003 examiner stated that 
the Veteran's right knee condition was not directly related 
to military service.

However, the Board finds the evidence is in equipoise with 
respect to the question of whether the Veteran's right knee 
condition is aggravated by his service-connected left knee 
disability.  The February 2005 VA opinion and the May 2007 
private opinion suggest that the Veteran's right knee 
condition is not the result of his service-connected left 
knee condition.  However, the November 2003 VA examiner 
stated that it was clear that the left knee condition had 
aggravated the right knee condition, though he could not 
specify whether that aggravation was permanent or temporary.  
The opinion of the February 2008 examiner stated that it was 
at least as likely as not that the service-connected left 
knee increased the arthritic changes of the right knee, 
resulting in mild to moderate function limitations.  The June 
2006 opinion did not specifically address the issue of 
secondary service connection.

After careful consideration of all procurable and assembled 
data, if a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such doubt will 
be resolved in favor of the claimant.  In light of the 
conflicting medical opinions in this case, the Board 
concludes that the evidence is at least in equipoise as to 
whether the Veteran's right knee disability is related to his 
service-connected left knee disability, and therefore, 
service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  See 38 
U.S.C. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for right knee osteoarthritis, status post 
total knee arthroplasty is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


